Citation Nr: 1039098	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to a compensable disability rating for bilateral 
hearing loss. 

3.  Entitlement to an initial compensable disability rating for 
prostate cancer from May 1, 2007.

4.  Entitlement to an initial compensable disability rating for 
erectile dysfunction, associated with prostate cancer.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which granted service connection for tinnitus, assigning a 
10 percent rating; continued a 10 percent rating for degenerative 
arthritis of the lumbar spine, a 10 percent rating for gastritis 
with hiatal hernia and gastroesophageal reflux, and a 
noncompensable rating for bilateral hearing loss; and denied 
service connection for degenerative disc disease of the cervical 
spine, COPD, pterygium of the left eye (claimed as growth on left 
eye), and posttraumatic stress disorder (PTSD).  In 
September 2004, the Veteran submitted a notice of disagreement 
(NOD) for the issues of an increased rating for bilateral hearing 
loss and service connection for COPD, degenerative disc disease 
of the cervical spine, and PTSD.  He subsequently perfected his 
appeals in September 2005.  His case is currently under the 
jurisdiction of the RO in St. Petersburg, Florida.

In a March 2007 rating decision, the St. Petersburg RO granted 
the Veteran's claims of entitlement to service connection for 
degenerative disc disease of the cervical spine and PTSD.  These 
grants of service connection are considered full grants of the 
benefits on appeal.  As such, the claims of entitlement to 
service connection for degenerative disc disease of the cervical 
spine and PTSD are no longer before the Board.  See generally 
Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2005, the Veteran filed a claim of entitlement to 
service connection for prostate cancer and erectile dysfunction.  
A June 2006 rating decision granted service connection for 
prostate cancer, assigning a 100 percent evaluation.  
February 2007 rating decisions granted service connection for 
erectile dysfunction, associated with prostate cancer, assigning 
a noncompensable evaluation, and reduced the Veteran's evaluation 
for prostate cancer to 0 percent, effective May 1, 2007.  In 
April 2007, the Veteran submitted a statement indicating that he 
did not agree with these ratings.  However,  review of the claims 
file finds no statement of the case (SOC) was issued in response 
to the April 2007 NOD.  Because the filing of an NOD initiates 
appellate review, these issues must be remanded for the 
preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In January 2008, the Veteran presented sworn testimony during a 
Travel Board hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In July 2008, the Board remanded the Veteran's claims of 
entitlement to service connection for COPD and a compensable 
rating for bilateral hearing loss to the Appeals Management 
Center (AMC) for further evidentiary development, including 
additional notice, attempting to obtain additional treatment 
records, and new VA examinations.  The Board is obligated by law 
to ensure that the AMC complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file reflects that the AMC provided the 
Veteran with notice compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), in August 2008.  The August 2008 notice 
letter also requested that the Veteran submit any outstanding 
private treatment records, including from Dr. R. C., or a signed 
release of information so that VA could obtain the treatment 
records.  The Veteran did not respond to this letter or provide 
any additional information regarding outstanding private 
treatment records.  Finally, the Veteran was afforded a VA 
pulmonary examination in February 2010 and a new VA audiological 
examination in May 2010.  Accordingly, all remand instructions 
issued by the Board have been complied with and this matter is 
once again before the Board.

The Board notes that the Veteran submitted a statement in 
July 2010 requesting that the Board hold his case open for one 
year so that he may gather additional evidence.  He did not 
identify any specific evidence that he wished to submit.  The 
pertinent VA regulations provide that the Veteran has 90 days 
after notice that an appeal has been certified to the Board or 
until a decision is promulgated to submit additional evidence.  
See 38 C.F.R. §§ 19.36, 20.1304(a) (2009).  As such, although the 
Board acknowledges receipt of the Veteran's request, the Board 
finds that it is not necessary to delay a decision in this case.

The Veteran also submitted new evidence which was received by the 
Board in September 2010.  This evidence included two letters from 
Dr. J. L. C., dated in August 2010.  The first letter stated that 
the Veteran is "totally disabled and not employable" as a 
result of "several chronic health conditions."  The second 
letter discussed a possible nexus between the Veteran's alleged 
in-service chemical exposure and his current COPD.  Neither 
letter was accompanied by a waiver of initial review of this 
evidence by the agency of original jurisdiction (AOJ).  Under VA 
regulations, new and pertinent evidence must first be reviewed by 
the AOJ unless accompanied by a waiver of AOJ review or unless 
the Board determines that the claim may be granted in full 
without AOJ review of the new evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Evidence is not considered to be pertinent 
if it does not relate to or have a bearing on the issue(s) on 
appeal.  See id.  In this case, the Board finds that a remand for 
AOJ consideration of the new Dr. J. L. C. letters is not 
necessary.  As discussed in detail below, a claim of entitlement 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) is being referred to 
the RO/AMC for adjudication.  As such, the letter referencing 
unemployability will be considered by the AOJ.  With regard to 
the second letter discussing the etiology of the Veteran's COPD, 
this letter is essentially identical to a January 2008 letter 
from Dr. J. L. C.  As the August 2010 letter provides no new 
information or evidence not already contained in the January 2008 
letter, the Board finds that this letter is merely cumulative of 
evidence already of record and considered by the AOJ.  As such, 
it is not "pertinent" for purposes of 38 C.F.R. § 20.1304(c) 
and need not be remanded for AOJ consideration.

As the Veteran is challenging the disability rating assigned for 
his bilateral hearing loss, and the record raises assertions that 
he is unemployable because of his service-connected disabilities, 
the determination as to whether he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is part and parcel of the 
determination of the increased rating claims.  See Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over this matter, the claim for TDIU is remanded to 
the RO for further development, as discussed more fully below.

The issues of entitlement to an initial compensable rating for 
prostate cancer from May 1, 2007, entitlement to an initial 
compensable rating for erectile dysfunction, and entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the AMC, in Washington, DC.  VA 
will notify the Veteran if further action on his part is 
required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
chronic obstructive pulmonary disease is the result of a disease 
or injury in active duty service.

2.  For the period of time on appeal, the Veteran's right ear 
hearing loss has had a Numeric Designation of I as per Table VI 
of the VA schedule of ratings; the Veteran's left ear hearing 
loss has had a Numeric Designation no higher than II as per Table 
VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, a letter dated in 
September 2003 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Further, a letter dated in August 2008 informed the Veteran of 
how VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records have been obtained to 
the extent possible.  Notably, the above-referenced July 2008 
Board remand ordered the AMC to attempt to obtain private 
treatment records relating to pulmonary treatment from Dr. R. C. 
of the Lake Pulmonary Sleep Clinic.  An August 2008 letter from 
the AMC requested that the Veteran submit these treatment records 
or a release of information for VA to obtain them.  The Veteran 
did not respond to this letter.  In May 2010, the AMC determined 
that these treatment records could not be obtained as the Veteran 
did not respond with a completed VA Form 21-4142.  See Formal 
Finding of Unavailability, May 2010.  The Board notes that the 
duty to assist is not always a one-way street.  If the Veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds 
that the duty to assist is satisfied on this point.

As noted above, the Veteran submitted a July 2010 request to hold 
his case open for one year while he attempted to obtain 
additional evidence.  However, the Veteran did not identify any 
particular evidence that he wished to obtain or that he wished 
for VA to obtain on his behalf.  As the Veteran has not 
specifically identified evidence that he believes would be 
relevant to his case, the Board finds that the duty to assist has 
been satisfied with regard to obtaining any outstanding evidence.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information which 
could possibly support a claim . . . [and] this duty is limited 
to specifically identified documents that by their description 
would be facially relevant and material to the claim").

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
there is (1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The record indicates that the Veteran underwent a VA examination 
for his COPD in February 2010, and the results from that 
examination have been included in the claims file for review.  
The examination involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claim for service connection for COPD.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
bilateral hearing loss most recently in May 2010.  The examiner 
considered the Veteran's reported history and provided a 
thorough physical examination, including conducting the 
appropriate audiometric testing.  A previous March 2007 examiner 
also noted the Veteran's difficulty understanding speech, 
particularly soft and high pitched voices.  Therefore, the Board 
finds that the examinations of record are adequate for 
determining the disability rating for bilateral hearing loss.  
See Barr, supra; Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected bilateral hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claims

A. COPD

The Veteran alleges that he currently suffers from COPD as a 
result of his active military service.  Specifically, he claims 
that he was exposed to various chemicals, including methylene 
chloride, methyl ethyl ketone, fiberglass resin, naphtha, 
acetone, and highly volatile aviation fuels, in service and that 
his current COPD is a result of that exposure.  He, therefore, 
believes that service connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's post-service treatment records reflect pulmonary 
treatment and a diagnosis of COPD.  As such, the first element of 
Hickson is met.

The Veteran's DD-214s indicate military occupational specialties 
of tandem-rotor helicopter mechanic, aircraft maintenance chief, 
and aircraft maintenance senior sergeant.  As such, exposure to 
various aviation-related chemicals can be conceded and the second 
element of Hickson is met.

Although an in-service injury and current disability have been 
established, as noted above, this is not sufficient to warrant 
service connection.  There still must be competent medical 
evidence of a nexus between the Veteran's conceded in-service 
chemical exposure and his current COPD.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination in 
February 2010.  The examiner reviewed the Veteran's claims file 
and took a thorough history of his cigarette usage and reported 
in-service chemical exposure.  He thoroughly examined the 
Veteran, obtained x-rays of the chest, and noted his complaints 
of difficulty breathing and walking.  X-rays showed 
hyperinflation of both lungs and were consistent with COPD with 
tumor or hypertension with no sign of any confluent infiltrates 
or lung masses.  The examiner concluded that these findings 
reflected end-stage COPD.  He opined that the Veteran's COPD was 
less likely as not due to his military service, including 
exposure to fuel exhaust.  Rather, the examiner concluded that 
his COPD was due to his 40 year history of smoking one pack of 
cigarettes per day.  In supporting his opinion, the examiner 
cited a review of epidemiological studies that found cigarette 
smoking to be, overwhelmingly, the most important risk factor for 
COPD and gas or fume exposure to cause an insignificant increase 
in the prevalence of COPD.  In light of this research, the 
examiner was unable to find a medical nexus between the Veteran's 
military service and his current COPD.

The record also includes two letters from private physicians that 
discuss the etiology of the Veteran's COPD.  A June 2003 
preoperative consultation from Dr. T. W. H. reflects that the 
Veteran had stated that he believed his COPD was related to in-
service exposure to helicopter fuel fumes.  Dr. T. W. H. states 
that he did feel that way, that he felt that it was secondary to 
his smoking.  In a June 2003 letter to the Veteran's referring 
physician, Dr. T. W. H. noted that the Veteran blamed his lung 
disease on breathing fuel fumes in service, despite the fact that 
he smoked for over 40 years, in the amount of a pack a day.  It 
is apparent to the Board from a reading of the complete report 
that Dr. T. W. H. did not conclude that the Veteran's COPD was 
related to in-service exposure to helicopter fuel fumes and that 
the statement contains a typographical error in the form of an 
omitted word.

The only pieces of medical evidence to support a nexus between 
the Veteran's currently diagnosed COPD and his military service 
are January 2008 and August 2010 letters from Dr. J. L. C.  In 
both letters, Dr. J. L. C. opines that the Veteran's in-service 
exposure to various chemicals and respiratory toxicants 
contributed to his COPD, or at least could not be excluded as a 
contributing factor.  He based his opinions on a review of a 
"Material Safety Data Sheet" that the Veteran provided 
regarding the chemicals he claims to have been exposed to in 
service.  Dr. J. L. C. provided no other basis for his opinions, 
such as research on epidemiological studies, and failed to 
discuss the role of the Veteran's smoking history or its 
contribution to his development of COPD.

The Board is free to favor one medical opinion over another as 
long as it provides an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).

Here, the Board finds Dr. J. L. C.'s opinions to be less 
probative than the February 2010 VA examiner's opinion.  Dr. 
J. L. C. provides somewhat conclusory opinions without reference 
to the significance of other risk factors for COPD, such as the 
Veteran's long history of smoking.  He does not cite any 
empirical studies, but rather relies on a general 3M "Material 
Safety Data Sheet" that is not specific to the Veteran.  His 
opinions' essential deficiency, which significantly reduces their 
probative value, is the failure to discuss either the Veteran's 
additional risk factors for COPD, namely his long history of 
smoking, or the over twenty years that elapsed between the 
Veteran's separation from service and his first complaints 
related to COPD.  In light of the lack of a sufficient rationale, 
the Board finds Dr. J. L. C's opinions to be less probative than 
the February 2010 VA examiner's opinion.

In this case, the only remaining evidence which purports to link 
the Veteran's current COPD to his reported in-service fume 
exposure consists of the statements of the Veteran and his 
representative.  However, it is now well established that 
laypersons, such as the Veteran and his representative, without 
medical training are not competent to relate those symptoms to a 
specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While the Veteran 
can describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his COPD.  His 
assertions are accorded less weight than the competent medical 
evidence, the February 2010 VA examiner's opinion, that is 
against his claim.  Competent evidence linking the Veteran's 
disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent evidence that the 
Veteran was treated for symptoms related to his COPD or diagnosed 
with such until more than 20 years after separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  Specifically, the 
Veteran does not report being diagnosed with or treated for COPD 
until 2000.  In short, the medical nexus element of Hickson 
cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
Veteran's active duty service, including in-service exposure to 
various fumes and chemicals, and his current COPD.  Although the 
Board notes the Veteran's current disability and in-service 
event, without evidence of a medical nexus, service connection 
cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for COPD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Bilateral Hearing Loss

The Veteran has been assigned a noncompensable evaluation under 
Diagnostic Code 6100 for his service-connected bilateral hearing 
loss.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The VA rating scheme for the evaluation of hearing loss provides 
ratings from noncompensable to 100 percent based on the results 
of controlled speech discrimination tests together with the 
results of puretone audiometry tests which average puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. 
§ 4.85 (2009).  The evaluation of hearing impairment applies a 
formula which is essentially a mechanical application of the VA 
Schedule for Rating Disabilities to numeric designations after 
audiology evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  Alternatively, Table VIA uses only the 
puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating Veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that veterans experience.  See 64 Fed. Reg. 25203 
(May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone 
thresholds in the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are each 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects the fact that with a 
55-decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed to 
attempt to conduct a speech discrimination test would be painful 
to most people, and speech discrimination tests may therefore not 
be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  
Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz, an evaluation can be based on either Table VI 
or Table VIA, whichever results in a higher numeric designation, 
and that designation will then be elevated to the next higher 
Roman numeral.  This provision compensates for a pattern of 
hearing impairment that is an extreme handicap in the presence of 
any environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does not 
always reflect the extent of impairment experienced in the 
ordinary environment.  In this case, audiometric results from the 
November 2003, March 2007, and May 2010 VA examinations do not 
meet these criteria for either ear under 38 C.F.R. § 4.86(a) or 
(b).  As such, the Veteran's bilateral hearing loss can only be 
evaluated under Table VI.

The Board notes that the Veteran submitted personal statements, 
as well as a September 2003 statement from his wife, in support 
of his claim.  Although the Veteran and his wife, as laypeople, 
are competent to attest to the presence of symptoms of hearing 
loss, it is now well established that laypersons, without medical 
training, are not competent to relate those symptoms to a 
particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While they can 
describe what they experience or witness, they are not able to 
provide competent evidence as the audiometry or measured level of 
the Veteran's hearing loss to support a higher disability rating.

The Veteran has been afforded three VA audiological examinations 
in association with his instant claim.  He was first examined in 
November 2003.  At that time, the puretone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
45
65
65
LEFT
35
50
75
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left ear.  
Puretone threshold averages were 51 decibels for the right ear 
and 58 decibels for the left ear.  The Veteran complained of 
hearing loss, with the greatest difficulty in the presence of 
background noise, when several people are talking and group 
situations.  According to 38 C.F.R. § 4.85, the right ear had a 
designation of I and the left ear had a designation of II, based 
on Table VI.  The point where I and II intersect on Table VII 
indicates a disability rating of 0 percent.

The Veteran was next examined in March 2007.  At that time, the 
puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
40
70
70
LEFT
35
45
65
70

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 92 percent in the left ear.  
Puretone threshold averages were 55 decibels for the right ear 
and 54 decibels for the left ear.  The Veteran complained of 
difficulty understanding speech, especially soft and high pitched 
voices.  According to 38 C.F.R. § 4.85, the right ear had a 
designation of I and the left ear had a designation of I, based 
on Table VI.  The point where I and I intersect on Table VII 
indicates a disability rating of 0 percent.

At the January 2008 Board hearing, the Veteran complained of 
difficulty hearing what is said, especially female voices and in 
crowds with background noise.  He testified that he wears hearing 
aids.

Finally, the Veteran was most recently examined in May 2010.  At 
that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
45
60
60
LEFT
30
40
45
65

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 96 percent in the left ear.  
Puretone threshold averages were 49 decibels for the right ear 
and 45 decibels for the left ear.  The Veteran complained of 
hearing loss.  The examiner noted that the Veteran's hearing 
difficulty had a significant effect on occupational activities.  
According to 38 C.F.R. § 4.85, the right ear had a designation of 
I and the left ear had a designation of I, based on Table VI.  
The point where I and I intersect on Table VII indicates a 
disability rating of 0 percent.

Therefore, in light of the fact that the Veteran's hearing acuity 
has been tested on three separate occasions and each evaluation 
has resulted in a 0 percent disability rating, the Board finds 
that the Veteran's hearing loss warranted a noncompensable 
disability rating for the entire appeal period.

Additionally, the Board also notes that there is no indication in 
the medical evidence of record that the Veteran's symptomatology 
warranted other than the currently assigned noncompensable 
disability rating throughout the appeal period.  As such, 
assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a 
compensable disability rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be 
considered to be exceptional or unusual with respect to the 
Veteran's service-connected bilateral hearing loss.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Veteran's audiological testing results fall squarely within 
Table VI of the rating criteria for hearing loss.  The Board 
acknowledges that the Veteran has indicated that he has 
difficulty understanding speech, particularly soft and high-
pitched voices.  However, the Board notes that the rating 
criteria for hearing loss were last revised, effective June 10, 
1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these 
revisions, VA sought the assistance of the Veterans Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a veteran's hearing loss was of such a type 
that speech discrimination tests may not reflect the severity of 
communicative functioning these veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life industrial 
setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, 
the Board finds that functional impairment due to hearing loss 
with regard to speech discrimination is a disability picture that 
is considered in the current schedular rating criteria.  

Therefore, the Veteran's difficulty in communicating with and 
understanding others is a factor contemplated in the regulations 
and rating criteria as defined.  Additionally, there is no 
indication that the Veteran's hearing loss has caused marked 
interference with employment beyond that contemplated by the 
rating schedule or necessitated frequent periods of 
hospitalization.  In short, the evidence does not support the 
proposition that the Veteran's bilateral hearing loss presents 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

With regard to the Veteran's claims of entitlement to compensable 
evaluations for prostate cancer and erectile dysfunction, as 
noted above, there is no evidence in the claims file to indicate 
that the RO issued an SOC in response to his April 2007 NOD.  
Therefore, the issues of entitlement to an initial compensable 
rating for erectile dysfunction and an initial compensable rating 
for prostate cancer from May 1, 2007 must be remanded to the RO 
to issue an SOC.  See Manlincon, supra.

With regard to the Veteran's claim of entitlement to TDIU, in 
Rice v. Shinseki, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
See Rice, supra.  As mentioned above, an August 2010 letter from 
Dr. J. L. C. stated that the Veteran was not employable due to 
several chronic health conditions.  Although Dr. J. L. C. did not 
specify whether these chronic health conditions were service-
connected disabilities, the Board finds his letter sufficient to 
raise the issue of entitlement to TDIU.   Therefore, the issue of 
TDIU is raised by the record and it is properly before the Board.  
A review of the record shows that further development is needed 
to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his or 
her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
Dr. J. L. C. has indicated that the Veteran's disabilities are 
the cause of his unemployment.  While the Veteran has been 
afforded previous VA examinations, an opinion as to the effect of 
his service-connected disabilities on his employability has not 
been rendered.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether he is 
unable to secure or maintain substantially gainful employment as 
a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his 
representative with a statement of the case 
regarding the issues of entitlement to an 
initial compensable rating for erectile 
dysfunction and an initial compensable rating 
for prostate cancer from May 1, 2007.  They 
should be advised of the time period in which 
to perfect an appeal on the matter.  If the 
Veteran perfects an appeal, the case should 
then be returned to the Board for further 
appellate consideration.

2.  Obtain and associate with the claims file 
any outstanding VA treatment records prepared 
since May 2010.

3.  The Veteran must be scheduled for an 
appropriate VA examination to determine the 
effect of his service-connected disabilities 
on his employability. The examiner should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran is unable 
to secure or maintain substantially gainful 
employment solely as a result of his service-
connected disabilities.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein, and 
the examination report must reflect that such 
a review was conducted.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  A complete rationale should be 
provided for any opinion offered.

4.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim of entitlement to service connection 
for TDIU should be adjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have had 
an adequate opportunity to respond, this case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


